___________

                                       No. 95-3453
                                       ___________

United States of America,                  *
                                           *
             Appellee,                     *
                                           *   Appeal from the United States
     v.                                    *   District Court for the
                                           *   Eastern District of Arkansas.
Lorenzo J. Cotroneo,                       *
                                           *
             Appellant.                    *

                                       ___________

                         Submitted:    February 14, 1996

                             Filed:    July 11, 1996
                                       ___________

Before BOWMAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.

                                       ___________

BOWMAN, Circuit Judge.


     While Lorenzo J. Cotroneo was serving two concurrent terms of
supervised release on convictions for credit card fraud and escape, the
government sought revocation of Cotroneo's supervised release on the ground
that he had violated certain conditions of release.              After a revocation
                                 1
hearing, the District Court           revoked Cotroneo's supervised release, and
sentenced    him    to    consecutive    periods     of   imprisonment   on   the   two
convictions.       On appeal, Cotroneo argues that upon revocation of his
supervised release, the District Court should have imposed concurrent
rather than consecutive sentences, and that the District Court abused its
discretion in denying his request for a continuance of the revocation
hearing.    We affirm.




     1
      The Honorable Henry Woods, United States District Judge for
the Eastern District of Arkansas.
                                     I.


     On June 19, 1992, Cotroneo pled guilty to credit card fraud and was
sentenced in the United States District Court for the Eastern District of
Arkansas to twenty-four months of imprisonment followed by three years of
supervised release.     While serving his sentence for credit card fraud,
Cotroneo escaped from a halfway facility in Tennessee.       On October 20,
1994, Cotroneo pled guilty to escape and was sentenced in the United States
District Court for the Western District of Tennessee to fifteen months of
imprisonment followed by three years of supervised release.    The sentence
for the escape conviction was imposed concurrently with the sentence
Cotroneo had been serving for credit card fraud.    In October 1994, having
completed serving the concurrent terms of imprisonment, Cotroneo began
serving his terms of supervised release.


     Meanwhile, on January 25, 1995, Cotroneo's probation officer filed
a petition for warrant2 in the United States District Court for the Eastern
District of Arkansas.    The petition alleged that Cotroneo had violated the
conditions of his supervised release, in that he:      (1) failed to submit
monthly reports to the probation office; (2) failed to report in person to
the probation office; and (3) moved from his residence in Arkansas without
notifying the probation office.    See Petition for Warrant or Summons for
Offender Under Supervision, No. LR-CR-91-200(1) (E.D. Ark. filed Jan. 25,
1995).   On September 5, 1995, Cotroneo waived his right to a preliminary
hearing on the petition and requested the District Court to proceed to a
final revocation hearing.      Cotroneo, recognizing that the violations
alleged in the petition also affected his concurrent supervised release
term in Tennessee, agreed to its consolidation with the hearing on the
Arkansas term




         2
         A "petition for warrant" is a pleading by which the
government formally initiates a court proceeding for the revocation
of an individual's supervised release.

                                    -2-
of supervised release.           On September 11, 1995, jurisdiction as to the
escape charge was transferred from the Western District of Tennessee to the
Eastern District of Arkansas.


      On       September   12,    1995,   Cotroneo's   probation    officer     filed   a
supplemental petition for warrant in the District Court.             The supplemental
petition realleged the violations mentioned in the original petition, and
further alleged that Cotroneo had committed additional violations of the
general conditions of his supervised release, including: (1) use of false
information       concerning     his   social   security   number   on   an   employment
application, in violation of 42 U.S.C. § 408(a)(7)(B); (2) providing false
information to the government in violation of 18 U.S.C. § 1001; (3)
fraudulent use of credit cards in violation of 18 U.S.C. § 1029(a)(1); and
(4) unauthorized use of a motor vehicle in violation of Texas state law.
See Corrected Supplemental Petition for Warrant or Summons for Offender
Under Supervision, No. LR-CR-91-200(1) (E.D. Ark. filed Sept. 20, 1995).


      The District Court held a revocation hearing on September 20, 1995.
At that hearing, Cotroneo admitted to violating his supervised release as
alleged in the government's original petition, but objected to proceeding
on the four violations alleged in the government's supplemental petition.
Cotroneo argued that because he had not received certain "evidence" until
the day before the hearing, he needed additional time to prepare his case.3
The



           3
        Neither in his brief nor at oral argument did Cotroneo
identify, by name or description, the "evidence" that he claims he
received only one day before the hearing.       The government has
identified these materials as government's hearing exhibits 7 and
8. See Brief of Government at 9. Government Exhibit 7 is a copy
of a California driver's license, issued to a Brad Magruder, but
bearing Cotroneo's photograph. Government Exhibit 8 consists of
two Odessa Police Department photograph identification forms, in
which his victims identify Cotroneo as the perpetrator of credit
card fraud. See Addendum to Brief of Government at 4-6. Cotroneo
does not dispute, and we therefore accept for present purposes, the
government's identification of exhibits 7 and 8 as the "evidence"
allegedly turned over to Cotroneo insufficiently in advance of the
revocation hearing.

                                            -3-
District Court denied Cotroneo's request for a continuance.      The government
called as witnesses William Ross, a United States postal inspector, and
Gregory Stemis, a special agent with the United States Secret Service, who
testified   with   respect   to   their   involvement   in   investigating   the
supplemental allegations against Cotroneo.         During the course of the
hearing, the government also introduced thirteen exhibits relating to the
supplemental allegations.    Cotroneo's counsel cross-examined both of the
government's witnesses.      At the conclusion of the government's case,
Cotroneo elected not to present any evidence.           The court found that
Cotroneo had violated the conditions of his supervised release.4     The court
accepted Cotroneo's admission to violating his supervised release as
alleged in the government's initial petition.     The court further found that
Cotroneo had violated his supervised release as alleged in the government's
supplemental petition.   The court revoked Cotroneo's two concurrent terms
of supervised release that he was serving for credit card fraud and escape,
and imposed sentences of twenty-four months of imprisonment on each of
those convictions, to be served consecutively.


                                      II.


     Cotroneo argues that the District Court erred in sentencing him to
consecutive, rather than concurrent, terms of imprisonment upon revocation
of his supervised release.    We reject this argument.




     4
     In a supervised release revocation hearing a court may revoke
a defendant's supervised release if the court finds by a
preponderance of the evidence that the defendant violated a
condition of supervised release.      See 18 U.S.C. § 3583(e)(3)
(1994).

                                      -4-
        The decision to impose a consecutive or concurrent sentence upon
revocation of supervised release is committed to the sound discretion of
the district court, see 18 U.S.C. § 3584(a) (1994); cf. United States v.
Smitherman, 889 F.2d 189, 191 (8th Cir. 1989) (noting discretion of court
in   sentencing defendant to concurrent or consecutive sentences upon
conviction), cert. denied, 494 U.S. 1036 (1990).     When imposing multiple
sentences under 18 U.S.C. § 3584 (1994), the district court is directed to
refer to 18 U.S.C. § 3553(a) (1994), which enumerates the factors that
shall be considered in imposing sentences under § 3584, including the
nature, circumstances, and seriousness of the offense; the history of the
defendant; and the need for adequate deterrence.


        At the time of the revocation hearing, Cotroneo was serving two
concurrent terms of supervised release: one for a credit card fraud
conviction, a Class C Felony, see 18 U.S.C. §§ 1029(a)(2), 3559(a)(3)
(1994); and one for an escape conviction, a Class D Felony, see 18 U.S.C.
§§ 751(a), 3559(a)(4) (1994).     Under 18 U.S.C. § 3583(e)(3) (1994) the
court    may, upon finding that the defendant violated a condition of
supervised release, revoke the term of supervised release and require the
defendant to serve all or part of the supervised release in prison.
Section 3583(e)(3) provides that "a defendant whose term is revoked . . .
may not be required to serve . . . more than 2 years in prison if such
offense is a class C or D felony."     Therefore, the District Court acted
properly (and Cotroneo does not contend otherwise) in sentencing Cotroneo
to two years of imprisonment for the credit card fraud conviction and two
years of imprisonment for the escape conviction.   The only issue is whether
the District Court erred in running the sentences consecutively rather than
concurrently.


        We conclude that the District Court acted within its discretion in
sentencing Cotroneo to consecutive terms of imprisonment.   Section 3584(a)
provides: "If multiple terms of imprisonment are imposed on a defendant at
the same time, . . . the




                                    -5-
terms may run concurrently or consecutively . . . . "         Because § 3584(a)
is not limited, in terms, to the imposition of sentence at the conclusion
of trial (as distinguished from the imposition of sentence after revocation
of a defendant's supervised release), we conclude that the District Court
retains discretion to impose either concurrent or consecutive sentences
after revocation of a defendant's supervised release.         We see nothing in
the record to indicate that the District Court abused its discretion in
imposing consecutive sentences under § 3584(a) or that it failed to
consider the relevant factors set forth in § 3553(a).


     Cotroneo suggests that, notwithstanding the seemingly discretionary
language of § 3584(a), the sentencing judge is required by a different
statutory provision, 18 U.S.C. § 3624(e) (1994), to run concurrently terms
of imprisonment imposed after revocation of supervised release.      We do not,
however, believe that § 3624(e) bears the weight that Cotroneo would place
upon it.   Section 3624(e) does not control the imposition of sentence after
revocation of supervised release; rather § 3624(e) provides that "[t]he
term of supervised release . . . runs concurrently with any Federal, State,
or local term of probation or supervised release."       Section 3624(e) thus
by its terms governs the trial court's initial imposition of terms of
supervised   release,   not   its   subsequent   sentencing    discretion   upon
revocation of that supervised release.5     Cf. United States v. Gullickson,
982 F.2d 1231, 1236 (8th Cir. 1993) (holding that § 3624(e) requires court
to impose consecutive, rather than concurrent, terms of supervised release
to follow terms of imprisonment on multiple convictions).      We conclude that
§ 3584(a) allowed the District Court to impose consecutive rather




     5
      Indeed, here, the District Court for the Western District of
Tennessee, consistent with 18 U.S.C. § 3624(e), ran Cotroneo's
initial period of supervised release on the escape conviction
concurrently with the initial period of supervised release that the
court for the Eastern District of Arkansas had imposed on Cotroneo
on the credit card conviction.

                                      -6-
than concurrent sentences upon revocation of Cotroneo's concurrent terms
of supervised release.6


                                      III.


     Cotroneo argues that the District Court abused its discretion by
denying his motion for a continuance.         We do not agree.    During the
revocation hearing, Cotroneo's counsel represented to the court that "[w]e
didn't get all the evidence until, like, yesterday,"       Hearing Transcript
at 4, and that "we are not ready because [Cotroneo] is indicating to me
there is evidence and individuals and witnesses he would like to have, and
I believe would be properly available to him,"      id. at 5.


     District courts are afforded broad discretion when ruling on requests
for continuances.     Morris v. Slappy, 461 U.S. 1, 11 (1983).   Continuances
generally are not favored and should be granted only when the party
requesting one has shown a compelling reason.        Id.   We will reverse a
district court's decision to deny a motion for a continuance only if the
court abused its discretion and the moving party was prejudiced by the
denial.       See Souder v. Owens-Corning Fiberglas Corp., 939 F.2d 647, 651
(8th Cir. 1991); cf. United States v. Ulrich, 953 F.2d 1082, 1085 (8th Cir.
1991) (criminal case).


     The District Court did not abuse its discretion in denying Cotroneo's
request for a continuance.       Cotroneo told the court that he needed more
time to prepare for the revocation hearing primarily because he had
received certain "evidence" only one day before the




          6
        Although the government suggests that the United States
Sentencing Guidelines also lend support to the District Court's
decision to sentence Cotroneo to consecutive, rather than
concurrent sentences, we need not and do not address that
contention because we are satisfied that the District Court was
authorized under 18 U.S.C. § 3584(a) to impose the sentence in the
manner in which it did.

                                      -7-
hearing.   This "evidence," however, consisted of two exhibits totalling
three pages, which were straightforward and capable of review in a short
time period.      See supra note 3.     Although counsel also referred to
"individuals and witnesses" whose presence at the hearing Cotroneo claimed
he required, the record contains no suggestion as to who those persons
were, why their testimony was necessary, or why their appearance had not
been secured prior to the opening of the hearing.    Cotroneo attended the
revocation hearing and was represented by counsel, who cross-examined the
government's witnesses at length, including questioning them with respect
to government exhibits 7 and 8.   Furthermore, the supplemental petition,
filed by the probation officer and received by Cotroneo eight days before
the hearing, fully apprised Cotroneo of the nature of the allegations
against him, including specific dates, locations, names of victims, factual
details, and the likely evidence that would be presented at the hearing.
In these circumstances, we hold that Cotroneo has fallen considerably short
of demonstrating that the District Court abused its discretion in denying
a continuance.7




      7
       Cotroneo also argues that the government violated Federal
Rule of Criminal Procedure 32.1(a)(2) in delivering to him the
aforementioned exhibits only one day before the revocation hearing.
This argument is without merit. Rule 32.1(a)(2) provides that an
individual against whom the government has initiated a revocation
hearing is entitled to certain due process protections, including
"written notice of the alleged violations" and "disclosure of the
evidence against the person." Here, the government comported with
the rule by giving Cotroneo notice of the allegations and evidence
against him in the detailed and specific supplemental petition, and
by making its hearing exhibits available to Cotroneo prior to the
commencement of the revocation hearing.      See United States v.
Kirtley, 5 F.3d 1110, 1113 (7th Cir. 1993) (holding that petition
setting forth specific condition of probation allegedly violated,
time period of violation, basic facts, and statute violated gave
defendant adequate notice of his probation violations as required
by due process).

                                      -8-
For the foregoing reasons, Cotroneo's sentence is affirmed.


A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -9-